___________

                                        No. 95-2999
                                        ___________

United States of America,                    *
                                             *
              Appellee,                      *
                                             * Appeal from the United States
      v.                                     * District Court for the
                                             * Eastern District of Arkansas.
Ervin Kindle,                                *
                                             *        [PUBLISHED]
              Appellant.                     *
                                        ___________

                      Submitted:        June 6, 1996

                              Filed:    June 26, 1996
                                        ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


      Federal inmate Ervin Kindle appeals the district court's1 order
denying his petition for a writ of error coram nobis.               We affirm.


      Kindle was convicted of one count of drug conspiracy, in violation
of 21 U.S.C. § 846; three counts of possession of drugs with intent to
distribute, in violation of 21 U.S.C. § 841; and two counts of aiding and
abetting in the distribution of drugs or in the possession of drugs with
intent to distribute, in violation of 18 U.S.C. § 2.                The district court
sentenced Kindle to 264 months in prison, five years of supervised release,
a   $5,000   fine   and   a   $300     special   assessment;   we   affirmed   Kindle's
conviction on all counts.         United States v. Kindle, 925 F.2d 272, 274-76
(8th Cir.




      1
      The HONORABLE HENRY WOODS, United States District Judge for
the Eastern District of Arkansas.
1991).     We subsequently affirmed the denial of Kindle's 28 U.S.C. § 2255
motion, in which he claimed ineffective assistance of counsel.              Kindle v.
United States, No. 94-2631 (8th Cir. Jan. 23, 1995) (unpublished per
curiam).


     Kindle then filed this writ of error coram nobis, asserting that the
district court violated Fed. R. Crim. P. 32(c) by failing to conduct an
evidentiary    hearing    to    resolve    disputed    factual   allegations   in   the
presentence investigation report (PSR), after Kindle had objected to the
PSR before and during sentencing.          The district court denied Kindle coram
nobis relief, concluding that the time for challenging failure to conduct
an evidentiary hearing is at sentencing and on direct appeal.             This appeal
followed.


     Kindle is not entitled to the relief he seeks because he is still in
federal custody.     See Zabel v. United States Attorney, 829 F.2d 15, 17 (8th
Cir. 1987) (per curiam) (coram nobis lies only where petitioner completed
sentence and is no longer in federal custody, is serving sentence for
subsequent state conviction, or has not begun serving federal sentence
under attack).


     We     reject   Kindle's    invitation      to   construe   his   petition   as   a
successive motion for § 2255 relief.          Had Kindle elected to proceed under
§ 2255, he would have had to justify his apparent abuse of the writ.                See
McClesky v. Zant, 499 U.S. 467, 493-94 (1991) (successive federal habeas
petition must be dismissed as abuse of writ unless petitioner can show
cause and prejudice or fundamental miscarriage of justice).              And he would
have had to justify his failure to raise the Rule 32(c) issue on direct
appeal.     See Ramey v. United States, 8 F.3d 1313, 1314 (8th Cir. 1993)
(§ 2255 claim challenging drug quantity attributed to petitioner for
sentencing was procedurally defaulted because not raised on direct appeal;
§ 2255 relief not available absent showing of cause and prejudice or
factual innocence).      Kindle's coram nobis petition did not allege cause and
prejudice or factual innocence.           Indeed, it did




                                           -2-
not even acknowledge his prior § 2255 motion.     It therefore may not be
construed as a successive § 2255 motion.


     The judgment of the district court is affirmed.


MORRIS SHEPPARD ARNOLD, Circuit Judge, dissenting.


     Because we are bound to construe a pro se petition liberally, I would
consider petitioner's papers as asking for relief under 28 U.S.C. § 2255
and would remand the case to the district court for a decision on the issue
of whether the writ has been abused.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -3-